Mr. JUSTICE THOMAS J. MORAN dissenting: An earlier court order had allowed a gas station use on the corner diagonally across from plaintiff's property. That lot is owned by an adjacent nursing home and the permitted use has not been implemented. But for this single, unimplemented court-ordered exception, properties in the immediate area conform to existing residential zoning ordinances. My review of the record indicates that this is the only factor which distinguishes the present case from our recent decisions in Hawkins v. County of Du Page, 4 Ill.App.3d 306 (1972) and Jackson v. County of Du Page (1973), 10 Ill.App.3d 497, 294 N.E.2d 773. In my opinion, this distinction is insufficient to declare defendant’s ordinance invalid. I feel that the majority decision is inconsistent with our earlier holdings.